MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    Jul 11 2019, 8:52 am

court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
John G. Forbes, Jr.     1
                                                            Curtis T. Hill, Jr.
Indianapolis, Indiana                                       Attorney General of Indiana
                                                            Robert A. Rowlett
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA




1
 On April 2, 2019, Appellee Indiana Department of Child Services, by counsel, filed with this court a Notice
of Information Regarding Death of Parent’s Appellate Counsel, John Forbes, informing this court that
Appellant’s counsel, John G. Forbes, Jr., died on March 26, 2019.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019                         Page 1 of 21
      In the Matter of The                                      July 11, 2019
      Termination of the Parent-Child                           Court of Appeals Case No.
      Relationship of:                                          18A-JT-2147
      A.N. (Minor Child)                                        Appeal from the Marion Superior
                                                                Court
      and
                                                                The Honorable Marilyn Moores,
      F.N. (Father),                                            Judge
      Appellant-Respondent,                                     The Honorable Scott Stowers,
                                                                Magistrate
              v.                                                Trial Court Cause No.
      The Indiana Department of                                 49D09-1706-JT-596
      Child Services,
      Appellee-Petitioner.



      Robb, Judge.




                                Case Summary and Issue
[1]   F.N. (“Father”) appeals the juvenile court’s termination of his parental rights to

      A.N. (“Child”). The sole issue Father presents on appeal is whether sufficient

      evidence supported the termination of his parental rights. Concluding that

      there was sufficient evidence to support the termination, we affirm.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019         Page 2 of 21
                             Facts and Procedural History
[2]   Father and S.S. (“Mother”)2 are the biological parents of Child, born on March

      20, 2013. On February 26, 2014, Indiana Department of Child Services

      (“DCS”) filed a petition alleging that Child was a child in need of services

      (“CHINS”) because


              [Mother] admitted to ongoing and recent heroin use, and she has
              not taken necessary action to adequately address her drug
              problem. In addition, [Father] admitted to marijuana use, and
              there are concerns that he may be using other drugs as well.
              [Mother] reported being overwhelmed and is often unavailable to
              parent [Child] due to arrests or drug use. She also admitted to a
              history of domestic violence with [Father].


      Exhibits, Volume I at 10. Child was removed from the home and was

      eventually placed in relative care with her maternal aunt and her aunt’s

      husband. Child was adjudicated a CHINS on July 10, 2014, when Mother

      “admitted to illegal drug use and having a history of domestic violence with

      [Father],” and Father waived a factfinding hearing. Id. at 30.


[3]   On August 7, 2014, the juvenile court issued a dispositional decree, inclusive of

      a parent participation plan, which directed Father to participate in homebased

      counseling, substance abuse assessment, random drug screens, and domestic

      violence services. He was also directed to successfully complete a Father




      2
        Mother executed consents to Child’s adoption prior to the termination hearing and does not participate in
      this appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019                    Page 3 of 21
      Engagement Program and refrain from committing any acts of domestic

      violence.


[4]   On June 28, 2017, DCS filed its petition to terminate Father’s parental rights.

      A termination hearing (“TPR hearing”) took place on February 7 and July 12,

      2018. On August 9, 2018, the court issued its order terminating Father’s

      parental rights, finding in relevant part:


              7.    From Summer 2014 to December 2014, [Father] was
              pending deportation proceedings and was detained in a Federal
              Detention Facility.


              8.    By May 21, 2015, [Father] was testing positive for alcohol
              and was not engaged in substance abuse treatment or domestic
              violence services.


              9.     On July 16, 2015, the CHINS Court suspended [Father’s]
              parenting time due to lack of involvement. The Court authorized
              the reinstatement of [Father’s] parenting time upon successful
              enrollment in Court-ordered services.


              10. As of October 15, 2015, [Father] was still testing positive
              for alcohol.


              11.     At the time of the December 8, 2015 “Permanency
              Hearing,” [Father] had still not engaged in a substance abuse
              assessment and had not completed substance abuse treatment of
              [sic] domestic violence assessment.


              12. [Child] had been removed from his [sic] [F]ather’s care
              and custody for at least six (6) months pursuant to the


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 4 of 21
        Dispositional Decree prior to this Termination Action being filed
        on June 28, 2017.


        13. By March 3, 2016, [Father] had completed domestic
        violence services and Intensive Outpatient treatment although he
        had stopped submitting to screens in November 2015.


        14. At the January 12, 2017 Permanency Hearing, based on
        non-compliance and positive alcohol screens, the CHINS Court
        ordered [Father] to be placed on a[n alcohol monitoring system].


        15. On or about January 18, 2017, [Father] was placed on
        [alcohol monitoring].3


        16. The Track Group tests alcohol consumption via Outreach
        Smartphone Monitoring (“OSM”). This monitor consists of
        [Father] being monitored five times per day outside of a nine
        hour sleep schedule.


        17. [Father’s] sleep schedule was from 9:00pm to 6:00am [sic].
        Thus, the device would contact [Father’s] smartphone five times
        per day and he had thirty (30) minutes to submit to the test.


        18. Between January 18, 2017, and February 5, 2008 [sic],
        [Father] would’ve had 2,317 “check-in’s” with OSM. [Father]
        missed 993 of these.




3
  Father’s alcohol monitoring program was administered through a private entity—the Track Group—“a
private sector of Marion County Community Corrections.” Transcript of Evidence, Volume II at 41. Under
the program, Father was required to take random breathalyzer tests five times each day through an
application program installed on his smartphone. When prompted by a notification sent to his phone, Father
had thirty minutes to complete a test.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019                 Page 5 of 21
        19. [C]hild has been placed in relative care with [her maternal
        aunt and uncle] since February 2014. She is doing well and is
        bonded with the[m]. This is the only home she has ever known.
        Her younger biological brother[4] also resides in the home. This is
        a pre-adoptive placement.


        20. [Father] rehabs and manages several rental properties. He
        spends a significant amount of time on these projects. He is very
        busy managing these properties.


        21. Despite being ordered by the CHINS Court to provide
        100% compliance with alcohol screening, [Father] has missed a
        subtantial [sic] number of screens. Between September 6, 2017
        through October 9, 2017, [Father] missed 118 out of 206 alcohol
        screens.


        22. In May 2018, [Father] stopped using the [alcohol
        monitoring system] because it was “embarrassing.”


        23. [Father] did submit to alcohol tests at his own expense at
        United States Drug Testing Labratories [sic] in Greenwood
        Indiana on February 7, 2018 and July 3, 2018. However, these
        tests were conducted at times of [Father’s] choosing and not
        randomly thus rendering any results therein to be of dubious
        value.


        24. [Father] has admitted that [Child] is better off with [her
        maternal aunt and uncle] than she would be with him because of




4
  R.N., Child’s younger brother, was born to Mother and Father on March 23, 2015, and is not a party to
these proceedings. R.N. lives with his maternal aunt and uncle—independent of court involvement.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019                  Page 6 of 21
              his work schedule. He has indicated that he needs “a good
              woman” to care for his child.


      Appellant’s Amended Appendix to Brief, Volume II at 18-19.


[5]   Based upon these findings of fact, the juvenile court concluded as follows:


              25. There is a reasonable probability that the condition that
              resulted in [Child’s] removal and continued placement outside of
              the home will not be remedied by [Father]. [Father] has had over
              four years to demonstrate sobriety and has not done so. His large
              number of missed screens cause significant concerns and he
              stopped alcohol screening due to embarrassment [which] leaves
              the court with no assurance that he can ensure sobriety.


              26. Continuation of the parent-child relationship poses a threat
              to [Child’s] well-being in that it would serve as a barrier to
              obtaining permanency for her through an adoption when her
              father is unable to provide permanency and parent. By his own
              admission, [Child] is better off with [her maternal aunt and
              uncle] and [Child’s] separation anxiety has improved in recent
              years. [Child] has thrived while in the care of [her maternal aunt
              and uncle] and she has recovered from early developmental
              delays. Despite having over four years and completing some
              services, no provider has been able to recommend unsupervised
              parenting time between [Child] and [Father]. [Father] chooses
              not to parent [Child] and has even placed his younger child
              [R.N.] with [maternal aunt and uncle] independent of Court
              involvement.


              27. Termination of the parent-child relationship is in the best
              interests of [Child]. Termination would allow her to be adopted
              into a stable and permanent home where her needs will be safely
              met. [Child] is in need of a stable and sober parent. Although
              [Father] clearly loves [Child], permanency for [Child] is of

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 7 of 21
              paramount concern and [Father] has been unable to demonstrate
              sobriety after four years of services. Most egregiously, he
              removed his court ordered alcohol monitor due to
              embarrassment while this Termination Trial was pending.


              28. There exists a satisfactory plan for the future care and
              treatment of [Child], that being adoption.


              29. The Guardian ad Litem agrees with the permanency plan
              of adoption as being in [Child’s] best interests.


      Id. at 20. Accordingly, the trial court determined that DCS had proven the

      allegations of the petition to terminate parental rights by clear and convincing

      evidence and therefore terminated Father’s parental rights. Father now

      appeals. Additional facts will be provided as necessary.



                                 Discussion and Decision
                                      I. Standard of Review
[6]   Although we acknowledge that the parent-child relationship is “one of the most

      valued relationships in our culture,” we also recognize that “parental interests

      are not absolute and must be subordinated to the child’s interests in determining

      the proper disposition of a petition to terminate parental rights.” Bester v. Lake

      Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005) (internal

      quotations omitted). The involuntary termination of one’s parental rights is the

      most extreme sanction a court can impose because termination severs all rights

      of a parent to his or her children. See In re T.F., 743 N.E.2d 766, 773 (Ind. Ct.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 8 of 21
Ohio App. 2001), trans. denied. As such, termination is intended as a last resort,

      available only when all other reasonable efforts have failed. Id. The purpose of

      terminating one’s parental rights is not to punish the parent, but rather to

      protect the child. Id.


[7]   When reviewing the termination of parental rights, we will not reweigh the

      evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

      265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

      and reasonable inferences most favorable to the judgment. Id. In deference to

      the trial court’s unique position to assess the evidence, we will set aside its

      judgment terminating a parent-child relationship only if it is clearly erroneous.

      In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied; cert. denied,

      534 U.S. 1161 (2002). Thus, if the evidence and inferences support the

      decision, we must affirm. Id.


[8]   When, as here, a judgment contains specific findings of fact and conclusions

      thereon, we apply a two-tiered standard of review. Bester, 839 N.E.2d at 147.

      First, we determine whether the evidence supports the findings, and, second,

      we determine whether the findings support the judgment. Id. “Findings are

      clearly erroneous only when the record contains no facts to support them either

      directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A

      judgment is clearly erroneous only if the findings do not support the court’s

      conclusions or the conclusions do not support the judgment thereon. Id.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 9 of 21
                                   II. Statutory Requirements
[9]    “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. Although

       parental rights are of a constitutional dimension, the law provides for the

       termination of these rights when parents are unable or unwilling to meet their

       parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008).


[10]   For our purposes, to terminate a parent-child relationship, DCS must have

       alleged and proven the following by clear and convincing evidence:


               (A) that one (1) of the following is true:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree[; or]


                                                       *****


                        (iii) The child has been removed from the parent and has
                        been under the supervision of a local office or probation
                        department for at least fifteen (15) months of the most
                        recent twenty-two (22) months, beginning with the date
                        the child is removed from the home as a result of the child
                        being alleged to be a child in need of services or a
                        delinquent child;


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 10 of 21
                        placement outside the home of the parents will not be
                        remedied[; or]


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child[;]


                                                       *****


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). “[I]f the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


                              III. Sufficiency of the Evidence
[11]   Father first challenges the sufficiency of the evidence supporting the juvenile

       court’s findings as to subsection (b)(2)(B) of the termination statute cited above,

       that is, remedy of conditions resulting in removal and threat to Child’s well-

       being. See Ind. Code. § 31-35-2-4(b)(2)(B). He also challenges whether

       termination was in the best interests of Child. Initially, we observe that

       subsection (b)(2)(B) of the termination statute is written in the disjunctive.

       Thus, DCS was required to establish only one of the two requirements of the

       subsection by clear and convincing evidence. See L.S., 717 N.E.2d at 209.

       Nevertheless, the juvenile court determined that both conditions of this

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 11 of 21
       subsection had been satisfied. We, however, need only consider whether

       sufficient evidence supports the juvenile court’s determination that there is a

       reasonable probability the conditions resulting in Child’s removal from Father’s

       care will not be remedied.


                  A. Remedy of Conditions Resulting in Removal
[12]   Child was removed from Father’s care because of his inability to demonstrate

       sobriety. On appeal, Father argues that he “has shown his commitment to

       sobriety[,]” and “[t]he fact that a large number of [alcohol] screens were missed

       does not establish a lack of sobriety.” Appellant’s Brief at 5. According to

       Father, he did not intentionally avoid the testing, but instead “found the

       notification to test very difficult and not informative.” Id. at 4. Father points

       this court to his testimony under oath at the TPR hearing and his response of

       “Nope” when his counsel asked him if he was involved in “anything that would

       be intoxicating in nature?” Id. at 4-5. Father asserts that “[i]f an oath to testify

       to the truth is meaningless[,] then society in general is at risk.” Id. at 5.


[13]   In deciding whether the conditions that resulted in a child’s removal will not be

       remedied, a juvenile court must judge a parent’s fitness to care for his or her

       child at the time of the termination hearing, taking into consideration evidence

       of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001),

       trans. denied. It must evaluate the parent’s habitual patterns of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation. Id. The juvenile court also may consider, as evidence of whether


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 12 of 21
       conditions will be remedied, the services offered to the parent by DCS, and the

       parent’s response to those services. A.F. v. Marion Cty. Office of Family &

       Children, 762 N.E.2d 1244, 1252 (Ind. Ct. App. 2002), trans. denied.


[14]   A juvenile court need not wait until a child is irreversibly influenced by a

       deficient lifestyle such that his or her physical, mental, and social growth are

       permanently impaired before terminating the parent-child relationship. In re

       E.S., 762 N.E.2d 1287, 1290 (Ind. Ct. App. 2002). A pattern of unwillingness

       to deal with parenting problems and to cooperate with counselors and those

       providing social services, in conjunction with unchanged and unacceptable

       home conditions, will support a finding that there exists no reasonable

       probability that the conditions will change. Matter of D.B., 561 N.E.2d 844, 848

       (Ind. Ct. App. 1990).


[15]   The primary condition leading to Child’s removal was Father’s inability to

       demonstrate his sobriety. Father was testing positive for alcohol consumption

       as of May 21, 2015, and October 15, 2015. He stopped submitting to alcohol

       screens in November 2015. As of December 8, 2015, he was not engaged in

       substance abuse assessment and had not completed the substance abuse

       treatment that was ordered under his parent participation plan.


[16]   At the TPR hearing, ongoing family case manager (“FCM”) Naomi Boone

       testified that the only court-ordered service that Father completed was for

       domestic violence. She further testified that Father was “in a severe state of

       denial regarding his [alcoholism].” Transcript of Evidence, Volume II at 62.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 13 of 21
       She explained that while Father completed the intensive outpatient program, he

       did not complete the recommendations of the program, which included

       abstaining from alcohol, participating in Alcoholics Anonymous, and obtaining

       a sponsor. She noted that “[n]ot only did [Father] continue to drink, but . . . he

       was arrested March 2016 with an OWI and also endangering another person.”

       Id. at 63. The guardian ad litem (“GAL”) appointed to the case testified that

       Father promised to provide her with results of his alcohol screenings; however,

       he did not do so.


[17]   Father was placed on a smartphone alcohol monitoring system between

       January 2017 and February 2018. He should have submitted to 2,317

       breathalyzer tests; however, he missed 993 tests. FCM Boone testified that

       “[e]very missed screen is [considered a] positive [screen].” Id. at 71.


[18]   Delanne Bruce, the case manager who monitored Father’s use of the

       smartphone alcohol testing application (“app”), testified that when Father

       obtained a new cell phone, Father deleted the app from his phone and “did not

       [submit to tests] all week.” Id. at 43. When Father met with Bruce to have the

       app reinstalled, Bruce testified that Father made her “uncomfortable” because

       she felt that he attempted to pressure her to lie about his testing. Id. at 44.

       Bruce explained that “[Father] made me aware that he had a DCS trial and

       wanted me to know that I needed to be honest with the Judge, and he stated

       that he does not drink. Um, he just kept repeating that kind of stuff[.]” Id.

       Bruce testified that she told Father she “would not lie under oath. . . . I—in all

       honesty, I was feeling a little uncomfortable, because I was not at liberty to

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 14 of 21
       discuss his case with him, but um, I just continued to tell him that I was not

       going to lie under oath and I was going to be honest about his missed test on his

       OSM or on home monitoring.” Id.


[19]   At the TPR hearing, FCM Boone was asked if she thought the reason that led

       to Child’s removal from Father would be remedied. She stated, “No,” and

       explained: “[Father]’s had 48 months to complete [the court-ordered services],

       which was more than enough time. And in my professional opinion, and being

       with the Department of Child Services for 10 years, most parents completed

       [court-ordered services] within a year to fifteen months.” Id. at 69.


[20]   Given this evidence, we find that DCS proved by clear and convincing evidence

       that the conditions resulting in Child’s removal would not be remedied.

       Father’s arguments to the contrary are a request to reweigh the evidence heard

       at the TPR hearing, which we will not do. In re E.M., 4 N.E.3d 636, 642 (Ind.

       2014).


                                      B. Best Interests of Child
[21]   Father also argues that there was insufficient evidence to support the juvenile

       court’s conclusion that termination of Father’s parental rights was in Child’s

       best interests. As set forth above, the juvenile court found that termination of

       Father’s parental rights was in Child’s best interests because


                [t]ermination would allow her to be adopted into a stable and
                permanent home where her needs will be safely met. [Child] is
                in need of a stable and sober parent. Although [Father] clearly
                loves [Child], permanency for [Child] is of paramount concern

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 15 of 21
               and [Father] has been unable to demonstrate sobriety after four
               years of services. Most egregiously, he removed his court
               ordered alcohol monitor due to embarrassment while this
               Termination Trial was pending.


       Appellant’s Amend. App., Vol. II at 20. Father specifically challenges the

       court’s finding that “he has been unable to demonstrate sobriety after four years

       of services.” Id.


[22]   In determining what is in the best interests of the child, the trial court is

       required to look beyond the factors identified by DCS and to look to the totality

       of the evidence. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d
185, 203 (Ind. Ct. App. 2003). In so doing, the court must subordinate the

       interests of the parent to those of the child. Id. The trial court need not wait

       until a child is irreversibly harmed before terminating the parent-child

       relationship. Id. The testimony of service providers regarding the child’s need

       for permanency supports a finding that termination is in the child’s best

       interests. Id.


[23]   Here, the juvenile court found that Father “clearly loves his child[.]”

       Appellant’s Amend. App., Vol. II at 20. Testimony was presented at the TPR

       hearing that during supervised visits, Father and Child “were excited to see

       each other and happy to see each other[,]” and that “the interaction between

       them, it is a very loving interaction.” Tr., Vol. II at 23, 83. However,

       considerable evidence was presented regarding Father’s inability to demonstrate

       sobriety, including his failed alcohol tests, his numerous missed alcohol screens,


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 16 of 21
       and his unwillingness to participate in court-ordered alcohol monitoring. FCM

       Boone testified that “[Father] has been in complete denial of . . . his substance

       use, of his alcoholism[.]” Id. at 64. Father admitted that he missed hundreds of

       alcohol screens and that he stopped participating in the smartphone alcohol

       monitoring because he found it “embarrassing.” Id. at 129. FCM Boone

       testified that a missed alcohol screen is considered by DCS to be a positive

       result for alcohol consumption. Case manager Bruce testified that she

       “[considers a missed alcohol screen] a positive [result for alcohol consumption],

       because usually people are drinking during that time period. They know when

       to stop testing.” Id. at 49. We find that DCS presented sufficient evidence to

       support the juvenile court’s finding that Father was unable to demonstrate his

       sobriety.


[24]   Regarding whether termination of Father’s parental rights was in Child’s best

       interests, the FCM answered in the affirmative, explaining that Child should be

       adopted by her maternal aunt and uncle because “[t]his is all [Child] knows. . . .

       [I]t is traumatizing . . . to remove her out of her [current] family environment

       that she’s been in more than half her life.” Id. at 68. The FCM further testified:


               Again, this is the only home [Child] knows, so how much
               longer— right, so [ages] one through five is— are the most
               important years developmentally for her. And so, for her to be
               currently in limbo, and lack the stability, or lack the knowledge
               of where she’s going to go, and this concern. It’s very important
               for her. At what point do we give her permanency[?]


       Id. at 69.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 17 of 21
[25]   The GAL also believed that it was in Child’s best interests for Father’s parental

       rights to be terminated. In support of this belief, the GAL offered testimony

       regarding Father’s thoughts on Child’s current placement with her aunt and

       uncle and the type of home situation Father indicated he would need to

       properly care for Child, specifically:


               [Father] has told me that he knows that the placement [Child] is
               in, it is a good placement, that she is well taken care of, that she
               has progressed, that . . . she is doing very well there, that there
               would be no other place that he would have his child uh— er, no
               one else take care of his child. Um, he has also told me that what
               he has needed in order to be able to care for [Child] would be, he
               just needs a good woman um, and that that would help him be
               able to care for her.


       Id. at 77. Father’s statements regarding needing a “good woman” caused the

       GAL concern. She explained that “as a parent, [Father] needs to be able to

       care for [Child] on his own. Um, everybody needs a support, but to say that he

       just needs a good woman to be able to have his child back in care is very

       concerning.” Id.


[26]   Regarding Child’s placement with her aunt and uncle the GAL testified as

       follows:


               I don’t have any concerns in the home she’s in. Um, she has had
               her own room, the family is very accommodating to [Child].
               [Child] does see this as her family. As stated before, she does call
               um, [her aunt and uncle] uh, mom and dad. Uh, she also sees
               their son as her brother. Um, she’s— she just seems very



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 18 of 21
               comfortable, very well adjusted, very bonded to the family that
               she is currently placed with.


       Id. at 80. According to the GAL, “removing [Child] from [her aunt’s and

       uncle’s] care would turn her world upside down.” Id. at 81.


[27]   Katie Wilson, a staff therapist, testified that Child is “very well adjusted and

       very happy” in her aunt’s and uncle’s home, and that if Child was removed to

       Father’s care, the change would be traumatic for Child and might cause “more

       tantrums [on Child’s part], more confusion . . . , [and] a loss of stability[.]” Id.

       at 56-57. Wilson explained that stability in a child’s life, especially in the life of

       a four year old, is extremely important.


[28]   Indeed, Father’s own testimony supported the juvenile court’s findings

       regarding termination of Father’s parental rights being in Child’s best interests.

       For example, Father admitted to missing a large number of court-required

       alcohol screens. His excuse for missing the screens was that he was not able to

       hear or see the notification on his smartphone that prompted him to take the

       test because he was “busy doing something. Either working or whatever the

       reason is[.]” Id. at 119. Father offered the juvenile court evidence of alcohol

       screenings that he attended on his own that purported to show that he was not

       consuming alcohol. However, the court ultimately found the evidence dubious

       and self-serving. Father admitted that he stopped participating in the

       smartphone alcohol monitoring despite knowing that the tests were court-

       ordered. On cross-examination, Father testified that he found it

       “embarrassing” to have to participate in the smartphone tests. Id. at 129.
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 19 of 21
[29]   Moreover, Father repeatedly testified that he believed that Child should remain

       with her aunt and uncle. When asked by his counsel if he would have Child

       live with him, Father replied, “to be honest, I really think that she i— [sic] she

       will be better with uh— on this case, it will be better with uh, [her aunt and

       uncle].” Id. at 108. He testified that if the juvenile court determined that his

       parental rights should not be terminated, his desire would be for Child to

       remain with her aunt and uncle because “she’s been there for four years, and

       uh, I think she is in a good home[.]” Id. at 109. He further testified that he was

       “very comfortable” with the aunt and uncle serving as Child’s caregivers. Id. at

       117.5


[30]   In light of the evidence presented, we find that the juvenile court’s conclusion

       that termination of Father’s parental rights was in Child’s best interests is

       supported by clear and convincing evidence.



                                                 Conclusion
[31]   Based on the foregoing, we conclude that DCS presented sufficient evidence to

       support the juvenile’s courts termination of Father’s parental rights to Child.

       Accordingly, the juvenile court’s termination order is affirmed.




       5
         At the TPR hearing, Father offered testimony indicating that he wanted Child to remain with maternal aunt
       and uncle, but that he did not want his parental rights terminated—instead desiring a guardianship
       arrangement whereby he could visit Child and retain his parental rights. In his Appellant’s Brief, Father
       asserts that the “potential for guardianship was not appropriately considered,” however, he does not present
       a cogent argument on the assertion. Appellant’s Br. at 5. We therefore decline to address it. See Ind.
       Appellate Rule 46(A)(8)(a).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019                 Page 20 of 21
[32]   Affirmed.


       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2147 | July 11, 2019   Page 21 of 21